                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

CHARLES CAFFERY GODEAUX                                    CIVIL ACTION NO. 19-1404

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

RICHARD A. SMITH, ET AL.                                   MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 8] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Charles Caffery

Godeaux’s Complaint [Doc. No. 1], is DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 18th day of January, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
